Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 11-13-20 has been approved for entry by the examiner.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 lines 6-7, the description of "at least one circumferential main grooves having a total width of 15% or greater of a ground contact width being formed in the tread portion" is ambiguous.  It is unclear how many circumferential grooves are being claimed.  One? At least two?  It is unclear if each circumferential groove must have a width of at least 15% ground contact width.  A total width of one circumferential groove makes no sense. 
	Claim 1 line 17 ambiguously refers to "the shoulder region".  In claim 1 line 17, it is suggested to change "the shoulder region" to --each shoulder region--.
	Claim 3 lines 2-3 ambiguously refers to "the shoulder region".  In claim 3 lines
2-3, it is suggested to change "the shoulder region" to --each shoulder region--.
	Claim 4 lines 4-5 ambiguously refers to "the shoulder region".  In claim 4 lines
4-5, it is suggested to change "the shoulder region" to --a shoulder region--.
	Claim 6 line 4 ambiguously refers to "the shoulder region".  In claim 6 line 4, it is suggested to change "the shoulder region" to --each shoulder region--.
	In claim 6, the location (outermost position versus inner side) of the outermost circumferential groove is unclear.  In claim 6 line 5, it is suggested to delete --is located on an inner side in a tire direction and--. 
	Claim 7 line 2 ambiguously refers to "the shoulder region".  In claim 7 line
2, it is suggested to change "the shoulder region" to --each shoulder region--.
	Claim 8 line 4 ambiguously refers to "the shoulder region".  In claim 8 line
4, it is suggested to change "the shoulder region" to --a shoulder region--.
	Claim 10 line 4 ambiguously refers to "the shoulder region".  In claim 10 line 4, it is suggested to change "the shoulder region" to --each shoulder region--.
	In claim 10, the location (outermost position versus inner side) of the outermost circumferential groove is unclear.  In claim 10 line 5, it is suggested to delete --is located on an inner side in a tire direction and--. 
5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Europe 808 (EP 2,676,808) in view of Japan 811 (JP 06-055811 U), Japan 714 (JP 2017-024714), Japan 214 (JP 07-061214) and Tamano et al (US 5,479,977) and optionally further in view of China 552 (CN 108407552).
China 552 (CN 108407552, published 08-17-18) is available as prior art under
35 USC 102(a)(1).  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Without this English translation, the earliest filing date to which claims 1-10 are entitled is 12-25-18.  The publication date 8-17-18 of China 552 is before the earliest filing date 12-25-18 to which claims 1-10 are entitled.

	Europe 808 discloses a pneumatic tire (e.g. passenger size 175/65R14) comprising a tread 4, a carcass 14 and a belt 16.  The carcass 14 comprises a carcass ply 36.  The belt 16 comprises an inner layer 40 and an outer layer 40 wherein each of the inner layer 40 and the outer layer 42 comprises cords.  The tread 4 comprises grooves 26.  FIGURE 1 is reproduced below:

    PNG
    media_image1.png
    416
    613
    media_image1.png
    Greyscale

One of ordinary skill in the art would readily appreciate that grooves 26 are circumferential grooves.  The tread comprises a cap rubber layer 30 and a base rubber layer 28.  Europe 808 discloses:
	E* (cap layer) = 5.5 to 11.5 [MPa],
	tan delta (cap layer) = 0.1 to 0.3,
	E* (base layer) = 0.9 to 4.9 [MPa],
	tan delta (base layer) = 0.03 to 0.18.

Thus, the cap layer has a greater stiffness than the base layer and the cap layer has a larger tan delta than the base layer.  As can be seen from FIGURE 1, a thickness of a center region of the base layer is larger than a thickness of a shoulder region of the base layer.  Europe 808 discloses inflating the pneumatic tire to a normal internal pressure.  The tire has lower rolling resistance, improved durability and reduced occurrence of bareness.  Europe 808 is silent as to a numerical value for total groove width as a percentage of ground contact width.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Europe 808's pneumatic tire such that the tread comprises circumferential grooves and such that a total width of the circumferential grooves is 15% or greater than a ground contact width of the tread since (1) Japan 811 teaches providing a pneumatic tire (e.g. passenger size 225/50R16) having a tread comprising circumferential grooves such that outer circumferential grooves have a groove width Y = 6-15% tread width and inner circumferential groove(s) having a groove width X = 30-80% groove width Y to obtain high drainage nature and low noise nature [FIGURES 1-2], (2) Japan 811 discloses EXAMPLE #1 in which tread has four circumferential grooves [FIGURE 1], tire size = 225/50R16, tread width = 171 mm, groove width Y = 14.8 mm, groove width X = 4.6 mm; total groove width thereby being 23% tread width, and (3) Japan 811 discloses EXAMPLE #2 in which tread has three circumferential grooves [FIGURE 2], tire size = 225/50R16, tread width = 171 mm, groove width Y = 16.6 mm and groove width X = 5.6 mm; total groove width thereby being 22.7% tread width.     
	With respect to average thickness (claim 1), it would have been obvious to one of ordinary skill in the art to provide Europe 808's pneumatic tire such that in a state in which the pneumatic tire is mounted on a specified rim, inflated to 92% of a specified internal pressure, and loaded with a load of 75% of a maximum load capacity, when two regions at a center in a tire width direction obtained by dividing a tire ground contact width into four regions in a tire meridian cross-sectional view are a center region and remaining two regions are shoulder regions, an average thickness of the undertread rubber in the center region is greater that of the shoulder region since (1) Europe 808's FIGURE 1 illustrates an average thickness of the base layer (undertread) in a "center region" being greater than an average thickness of the base layer (undertread) in each "shoulder region", and optionally (2) China 552 teaches providing a tire tread comprises a cap layer and a base layer such that thickness b of the base layer under a groove is 12-18% of total tread thickness of groove structure B, thickness c of the base layer under a crown land is 20-30% of total tread thickness of crown protrusion structure C and thickness a of the base layer in a shoulder region is 8-10% of total tread thickness of shoulder protrusion structure A to avoid material waste and improve tire performance quality [FIGURES 2-3, machine translation].  With respect to FIGURE 1 of Europe 808, while patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).1  It is noted that claim 1 fails to describe the
 width of the center region as a numerical percentage of tread width.
	As to tan delta (claim 1), it would have been obvious to one of ordinary skill in the art to provide Europe 808's pneumatic tire such that tan delta at 60 degrees C of the cap layer is higher than tan delta at 60 degrees of the base layer since Japan 214 teaches providing a pneumatic tire (e.g. tire size 175/70R13) having a tread comprising a cap layer and a base layer such that tan delta at 60 degrees C of the CAP LAYER is 0.08 to 0.22 and tan delta at 60 degrees C of the BASE LAYER is 0.02 to 0.07 to lower fuel consumption and improve uniformity and operational stability [FIGURE 1, machine translation].   
	As to hardness (claim 1), it would have been obvious to one of ordinary skill in the art to provide Europe 808's pneumatic tire such that the cap layer has a hardness higher than that the base layer since Tamano et al teaches providing a pneumatic passenger tire having a tread comprising a cap layer and a base layer such that the CAP LAYER has a hardness of 62 to 72 to provide wear resistance and the BASE LAYER has a hardness of 50 to 60 to provide ride comfort [FIGURE 2, col. 2 lines 63-67].
	As to CAI/UAI (claim 1), it would have been obvious to provide Europe 808's pneumatic tire such that in a region of the center region, located closer to an inner side in the tire radial direction than an imaginary line that extends in parallel to a tire profile line at a position located 1.6 mm on the outer side in the tire radial direction from a groove bottom of the circumferential main groove, a ratio CAI/UAI of a cross-sectional area CAI of the cap tread rubber to a cross-sectional area UAI of the undertread rubber is not less than 0.15 and not greater than 0.95 since (1) Europe 808 teaches providing a pneumatic tire having a tread comprising a cap layer and a base layer and including grooves wherein FIGURE 1 illustrates a thickness of a "center region" of the base layer is larger than a thickness of a "shoulder region" of the base layer, the upper surface of the base layer under the land portions in the "center region" is radially above the groove bottoms by a relatively small height, and the base is layer is separated from the groove bottoms by a relatively small thickness of the cap layer and (2) Japan 714 teaches providing a pneumatic tire (e.g. passenger size 225/45ZR17) having a tread comprising a cap layer 28 and a base layer 26 and including grooves 50 and a wear indicator 60 having a height HW such as 1.7 mm such that the thickness TT of the tread is 7.3 to 11 mm and the thickness TG of the tread between the bottom of the tread and a groove bottom is at least 1.3 mm [FIGURES 1, 2, 4, machine translation].  It is noted that (A) 1.3 mm / 11 mm x 100% = 12% tread thickness and (B) 1.7 mm / 11 mm x 100% = 15% tread thickness and (B) substantially all (but not 100%) of the tread rubber below the upper surface of the base layer in the "center region" is the base rubber.    
	As to claim 2, it would have been obvious to provide Europe 808's pneumatic tire such that a difference between a hardness of the cap tread rubber and a hardness of the undertread rubber is greater than 5 and less than 15 in JIS hardness since Tamano et al teaches providing a pneumatic passenger tire having a tread comprising a cap layer and a base layer such that the CAP LAYER has a hardness of 62-72 to provide wear resistance and the BASE LAYER has a hardness of 50 to 60 to provide ride comfort [FIGURE 2, col. 2 lines 63-67].  It is noted that 72 - 60 = 12 and that 12 falls within the claimed range of greater than 5 and less than 15. 
	AS to claim 3, it would have been obvious to one of ordinary skill in the art to provide Europe 808's pneumatic tire such that a groove area ratio in the center region is smaller than a groove area ratio in the shoulder region since Japan 811 teaches providing a pneumatic tire (e.g. passenger size 225/50R16) having a tread comprising circumferential grooves such that outer circumferential grooves have a groove width Y = 6-15% tread width and inner circumferential groove(s) having a groove width X = 30-80% groove width Y to obtain high drainage nature and low noise nature [FIGURES 1-2],  Thus, Japan 811 teaches using a smaller width circumferential groove in a "center region" of a tread and a larger width circumferential groove in each "shoulder region" of the tread and thereby teaches toward using a smaller groove area ratio in the "center region" of the tread than each "shoulder region" of the tread.   
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide Europe 808's pneumatic tire such that an average tread thickness CRG of the center region and an average tread thickness SRG of the shoulder regions satisfy a relationship of 0.5 mm < CRG - SRG < 2.5 mm since (1) Europe 808 teaches providing a pneumatic tire having a tread comprising a cap layer and a base layer and including grooves wherein FIGURE 1 illustrates a thickness of a "center region" of the base layer is larger than a thickness of a "shoulder region" of the base layer, the upper surface of the base layer under the land portions in the "center region" is radially above the groove bottoms by a relatively small height, and the base is layer is separated from the groove bottoms by a relatively small thickness of the cap layer and (2) Japan 714 teaches providing a pneumatic tire (e.g. passenger size 225/45ZR17) having a tread comprising a cap layer 28 and a base layer 26 and including grooves 50 and a wear indicator 60 having a height HW such as 1.7 mm such that the thickness TT of the tread is 7.3 to 11 mm and the thickness TG of the tread between the bottom of the tread and a groove bottom is at least 1.3 mm [FIGURES 1, 2, 4, machine translation].
	As to claim 6, Japan 811 suggests using wide outer circumferential grooves and narrow inner circumferential groove(s) [FIGURES 1-2].
	As to claim 7, note comment for claim 3.
7)	Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Europe 808 (EP 2,676,808) in view of Japan 811 (JP 06-055811 U), Japan 714 (JP 2017-024714), Japan 214 (JP 07-061214) and Tamano et al (US 5,479,977) and optionally further in view of China 552 (CN 108407552) as applied above and further in view of Japan 739 (JP 2005-138739).
	As to claims 4 and 8, it would have been obvious to one of ordinary skill in the art to provide Europe 808's pneumatic tire such that a ratio UAO/CAO of a cross-sectional area UAO of the undertread rubber to a cross-sectional area CAO of the cap tread rubber is not greater than 0.1 in a region of the tread rubber, located closer to the outer side in the tire width direction than the shoulder region since (1) Europe 808 teaches providing the pneumatic tire (passenger size 175/65R14) comprising a tread having a cap layer and base layer and a belt 16 having an outer layer and inner layer, (2) Europe 808 illustrates providing the base layer with a small thickness relative to the total thickness of the tread toward the tread ends, which are rounded [FIGURE 1] and (3) Japan 739 teaches providing a pneumatic tire (passenger size 205/55R16) comprising a tread having rounded tread ends and a belt comprising an outer layer and an inner layer such that ground contacting tread width GCW is less than or equal to 70% tire section width SW and belt width BW2 of the upper narrow belt layer is less than or equal to 103% ground contacting tread width GCW to compatibly maintain durability of a belt part and reducing high frequency load noise while reducing the weight by narrowing ground contact tread width [FIGURES 1-2, machine translation].  It is noted that claim 4 fails to specify the location of the outermost boundary of the claimed region in claim 4 and/or the width of the claimed region in claim 4 in numerical terms.
	As to claims 9 and 10, see comments for claims 5 and 6.
Remarks
8)	US 2022/0063341 (Tomomatsu, effectively filed date 1-29-19) is cited of interest for disclosing a pneumatic tire having a tread comprising a cap layer and a base layer wherein a thickness of a center region of the base layer is larger than a thickness of each shoulder region of the base layer [FIGURES 3-5].  
	The remaining references are of interest.
9)	No claim is allowed.
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 29, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Mratz, examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and Canada (CA 1,428,142).  Claim 1, directed to deburring rolls, required that the mating portions of roll members define a strip-receiving peripheral groove with inwardly converging inclined surfaces at an angle, with respect to a plane perpendicular to the axis of the roll member, not exceeding 15o.  With respect to the claimed limitation of the angle with respect to a plane perpendicular to the axis of a roll member not exceeding 15 degrees, examiner relied on Figure 3 of the Wilson reference, which is reproduced below:
        
    PNG
    media_image2.png
    163
    325
    media_image2.png
    Greyscale

        The Patent Office Board of Appeals (the Board) affirmed the examiner's 103 rejection.  Appellant argued that the Board erred in that it "treated diagrammatic drawings of the principal reference, Wilson et al, as working drawings, scaled the drawings to find a disclosure meeting a critical maximum angular limitation in all of appellant's claims" (page 27).  The U.S. Court of Customs and Patent Appeals (the Court) rejected appellant's argument.  The Court commented "The half-angle of the V-shaped groove 10a measures about 6o on this drawing, but the specification says nothing about the angle" (page 26).  The Court acknowledged that patent drawings are not working drawings. (page 27)  However, the Court held that things shown clearly in patent drawings cannot be disregarded. (page 27)  The Court found that Figure 3 of the Wilson reference focuses on the edge rolls, showing them with great particularity and showing the grooves thereon to have an angularity well within the range recited in appellant's claim (page 27).  In particular, the Court found that the Wilson reference shows an edge roll having a 6o degree groove angle. (page 28)  The Court affirmed the decision of the Board.